      Case 3:21-cv-00411-LC-HTC Document 14 Filed 09/13/21 Page 1 of 2


                                                                            Page 1 of 2

                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION

JOSEPH THOMAS MATEY,
      Plaintiff,

v.                                                     Case No. 3:21cv411-LC-HTC

ERIC ESMOND and LISA ROY,
     Defendants.
_____________________________/

                                      ORDER

      The magistrate judge issued a Report and Recommendation on August 4,

2021 (ECF No. 13).       The Plaintiff was furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title

28, United States Code, Section 636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined it

should be adopted.

      Accordingly, it is ORDERED:

      1.     The magistrate judge’s Report and Recommendation (ECF No. 13) is

adopted and incorporated by reference in this order.

      2.     This case is DISMISSED WITHOUT PREJUDICE for Plaintiff’s

failure to prosecute and failure to comply with Court orders.
     Case 3:21-cv-00411-LC-HTC Document 14 Filed 09/13/21 Page 2 of 2


                                                                   Page 2 of 2

     3.   The clerk is directed to close this case.

     DONE AND ORDERED this 13th day of September, 2021.



                                 s/L.A. Collier
                              LACEY A. COLLIER
                              SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:21cv411-LC-HTC
